Filed 9/12/17
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT


SUSAN DENT,                         B278951

       Plaintiff and Appellant,     (Los Angeles County
                                    Super. Ct. No. BF052146)
       v.

KENNETH S. WOLF, as
Special Administrator, etc.,

     Defendant and
Respondent.




     APPEAL from a judgment of the Superior Court of Los
Angeles County, Shelley Kaufman, Judge. Reversed.

     O’Melveny & Myers, Mark A. Samuels; and Bradley N.
Garcia for Plaintiff and Appellant.

     Kenneth S. Wolf, in pro. per., for Defendant and
Respondent.

                               ******
       After concluding that appellant Susan Dent lacked
standing, the trial court dismissed her paternity lawsuit. The
narrow issue on appeal is whether a child who seeks a
declaration of paternity after her putative father is deceased
presents a justiciable controversy when the child requests no
financial remuneration. We conclude that Dent has standing to
pursue her paternity lawsuit and reverse the dismissal.
                         BACKGROUND
       On December 23, 2014, then 69-year-old Susan Dent filed a
petition to establish parental relationship under Family Code
section 7630.1 She named the executor of her putative father’s
estate as respondent, and by the parties’ joint stipulation, the
executor was later replaced by a special administrator
(administrator). It is undisputed that Dent’s putative father died
testate in 1985, and final judgment on his estate was entered in
1993.
       Administrator moved to dismiss Dent’s paternity petition
“on the ground that the Petition presents no justi[c]iable
controversy as it seeks only an Order determining paternity with
no request for any relief or payments of any kind.” Administrator
argued that Dent “does not stand to suffer any degree of injury in
this matter, and only seeks to invoke the judicial process for
apparently personal reasons. As a result, there is no actual
controversy to be determined by this Court.” In response, Dent
acknowledged that she was “not seeking any support or other
financial relief.” Nor was “she seeking any distribution or other
interest in the [putative father’s] Estate.” Instead she sought a
declaration of paternity for reasons other than financial ones.

1     Undesignated statutory citations are to the Family Code
unless otherwise specified.




                                2
        The trial court dismissed Dent’s petition. The court
explained: “Here, Petitioner is not a young child whose social
and emotional strength and stability are at issue. The probate
estate is closed precluding any financial interest in the deceased’s
estate. Petitioner does not have a social relationship to maintain
or create. The object of the paternity laws to protect a child’s
well-being is not achieved by this suit. As her stated father has
long since died, he cannot accept or contest the claim of
paternity.” This appeal followed.
                            DISCUSSION
        In 1975, California adopted portions of the 1973 Uniform
Parentage Act. (Johnson v. Calvert (1993) 5 Cal. 4th 84, 88.)
“The legislation’s purpose was to eliminate the legal distinction
between legitimate and illegitimate children.” (Ibid.) Under the
act, “ ‘[t]he parent and child relationship extends equally to every
child and to every parent, regardless of the marital status of the
parents.’ [Citation.] The ‘parent and child relationship’ is thus a
legal relationship encompassing two kinds of parents, ‘natural’
and ‘adoptive.’ ” (Id. at p. 89.) “ ‘The [California] Uniform
Parentage Act (UPA), Family Code section 7600 et seq., provides
the statutory framework for judicial determinations of parentage,
and governs private adoptions, paternity and custody disputes,
and dependency proceedings.’ ” (In re D.A. (2012) 204
Cal. App. 4th 811, 824.)
        Section 7601, subdivision (b) explains: “ ‘Parent and child
relationship’ . . . means the legal relationship existing between a
child and the child’s natural or adoptive parents incident to
which the law confers or imposes rights, privileges, duties, and
obligations.” “ ‘[T]he establishment of the parent-child
relationship is the most fundamental right a child possesses to be




                                 3
equated in importance with personal liberty and the most basic of
constitutional rights.’ ” (County of Shasta v. Caruthers (1995) 31
Cal. App. 4th 1838, 1849.)
      With that background, we now turn to the basis for the
appeal—to determine whether Dent had standing to bring her
paternity petition. “ ‘Standing’ is a party’s right to make a legal
claim and is a threshold issue to be resolved before reaching the
merits of an action.” (Said v. Jegan (2007) 146 Cal. App. 4th 1375,
1382 [applying standing requirements under § 7630].) In the
context of a paternity action, section 7360 identifies those with
standing to pursue such a claim.2 (Michael M. v. Giovanna F.
(1992) 5 Cal. App. 4th 1272, 1278 [former Civ. Code, § 7006, the
predecessor to Fam. Code, § 7360, governs standing to have
paternity declared]; see Lisa I. v. Superior Court (2005) 133
Cal. App. 4th 605, 612 [“Section 7630, part of the Uniform
Parentage Act, lists those persons who have standing to file an
action to determine paternity.”]; see also J.R. v. D.P. (2012) 212
Cal. App. 4th 374, 384 [applying § 7630 to determine standing].)
Under section 7630, subdivision (c) “an action to determine the
existence of the parent and child relationship may be brought by
the child.” Thus, California law expressly affords Dent—as a
child—standing to bring a paternity suit. Section 7630 contains
no conditional requirement that the child express a pecuniary
interest as a condition of the paternity suit. Nor does it contain
an age limitation.
      Administrator largely ignores the express permission in
section 7630 for a child to pursue a paternity petition. Instead
administrator argues that Dent’s paternity suit “presented no

2    Code of Civil Procedure section 377.60 similarly identifies
persons with standing to bring a wrongful death action.




                                4
actual controversy and was therefore not justiciable.”
(Underscoring omitted.) This argument lacks merit; Dent’s
lawsuit presented an actual controversy—i.e. whether a parent-
child relationship existed.
       The purpose of a paternity suit—to determine the
relationship between a parent and child—is achieved by Dent’s
lawsuit. “[T]he establishment of the parent-child relationship is
the most fundamental right a child possesses . . . .” (Ernest P. v.
Superior Court (1980) 111 Cal. App. 3d 234, 237; see Ruddock v.
Ohls (1979) 91 Cal. App. 3d 271, 277-278 [“In contrast to
enforcement of a child’s right of a present or past support
obligation, the establishment of the parent-child relationship is
the most fundamental right a child possesses to be equated in
importance with personal liberty and the most basic of
constitutional rights.”].) Moreover, a paternity action “cannot
properly be characterized as a ‘claim for damages, money or other
property.’ ” (Ernest P., supra, at p. 237.) “[A] child’s right to
support, once paternity is established, may constitute such a
claim.” (Ibid.) These principles ineluctably lead to the conclusion
that Dent has a personal stake in the outcome of the paternity
action, i.e. the accurate identification of her father and other
collateral benefits such as the ability to amend her birth
certificate and to develop a relationship with family members.
(See § 7639 [permitting modification of a birth certificate
following a parentage action].) The interest in identifying her
father is independent of a claim for financial remuneration,
affords her standing, and demonstrates a justiciable controversy.
       Wilson & Wilson v. City Council of Redwood City (2011) 191
Cal. App. 4th 1559 (Wilson)—upon which the administrator
heavily relies—does not suggest a different result. Wilson




                                5
explains general principles of justiciable controversies as follows:
Justiciability “ ‘involves the intertwined criteria of ripeness and
standing. A controversy is “ripe” when it has reached, but has
not passed, the point that the facts have sufficiently congealed to
permit an intelligent and useful decision to be made.’ [Citation]
But ‘ripeness is not a static state’ [citation], and a case that
presents a true controversy at its inception becomes moot ‘ “if
before decision it has, through act of the parties or other cause,
occurring after the commencement of the action, lost that
essential character” ’ [citation].” (Id. at p. 1573.) In Wilson, the
court held that the substantial completion of a project rendered
moot a resolution approving the redevelopment project. (Id. at
pp. 1575-1576.)
      The principles explained in Wilson support the conclusion
that Dent has standing to sue for paternity. Dent does not seek
an advisory opinion of parentage but seeks an actual
determination of her parent-child relationship—an issue upon
which the court can grant her effective relief. Dent’s injury arises
from the absence of an established parent-child relationship, not
from the absence of child support or other payments from her
putative father or his estate.3 The issue is not moot because it


3      Administrator makes other arguments—such as whether
he is a proper party and whether the estate has an interest in the
litigation. Those arguments—which differ from standing—are
based on unsupported assertions. We do not consider them
because (1) the only ground for dismissal was standing, (2)
administrator’s factual assertions are not supported by the
record, and (3) administrator fails to provide legal authority in
support of his position. We note that Dent has not sued any
alleged relatives of her putative father’s such as in William M. v.
Superior Court (1990) 225 Cal. App. 3d 447, 453-454. Nor has she




                                 6
was never adjudicated, and although her putative father’s death
forecloses his companionship, that is but one reason for a
paternity suit. Moreover, Wilson does not address standing in
the context of a statute expressly delineating persons who can
bring a particular lawsuit, and as noted administrator ignores
the express language of section 7630.
                          DISPOSITION
      The dismissal of Susan Dent’s paternity lawsuit is
reversed. Appellant is entitled to costs on appeal.



                                          FLIER, J.
WE CONCUR:



      RUBIN, Acting P. J.



      GRIMES, J.




requested any of her putative father’s family members undergo
DNA testing as in Estate of Sanders (1992) 2 Cal. App. 4th 462,
468-469. Further, administrator relied only on standing, not on a
statute of limitations as in the Texas case denying a 57-year-old
child the right to establish the identity of her deceased putative
father. (In re Sicko (Tex.Ct.App. 1995) 900 S.W.2d 863, 867.)




                                7